Citation Nr: 0946258	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, claimed as plantar warts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel






INTRODUCTION

The appellant served in the Army National Guard of Texas from 
June 1980 to June 1986, with periods of active duty for 
training and/or inactive duty for training from August 25 to 
November 26, 1980, August 25-26, 1980, June 20-23, 1981, June 
24-July 4, 1981, January 23- February 6, 1982, July 30-August 
13, 1983, July 7-21, 1984, June 8-22, 1985, and May 31-June 
14, 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for a bilateral 
foot condition.

In May 2009 the Board remanded the claim for proper notice of 
what is necessary to substantiate a claim of service 
connection based on National Guard service with periods of 
active duty for training or inactive duty for training, as 
opposed to regular active duty service.

The appellant does not meet the statutory criteria to be 
considered a "veteran" for VA purposes.  The term "veteran" 
is defined, in relevant part, as "a person who served in the 
active military, naval, or air service...." 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).  

The appellant's service records do not show that the 
appellant ever served on active duty.  He does not have any 
service-connected disabilities.  As he has not established 
that he became disabled from a disease or injury incurred or 
aggravated in line of duty during ACDUTRA, or that he became 
disabled from an injury incurred or aggravated in line of 
duty during INACDUTRA, none of the appellant's periods of 
ACDUTRA or NACDUTRA would qualify as periods of "active 
military, naval, or air service." 38 U.S.C.A. § 101(24); 
McManaway v. West, 13 Vet. App. 60, 67 (1990) (vacated on 
other grounds sub nom. McManaway v. Gober, 4 Fed. Appx. 821 
(Fed. Cir. January 22, 2001), citing Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) (noting that, "if a claim relates to 
period of active duty for training, a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and the claimant 
does not achieve veteran status for purposes of that claim."  
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  
Therefore, the appellant is not a "Veteran," for VA purposes 
at this time.


FINDING OF FACT

A bilateral foot disability, including plantar warts, was not 
incurred in or aggravated by active duty for training or 
inactive duty for training. 


CONCLUSION OF LAW

The criteria for service connection for bilateral foot 
condition, to include plantar warts, are not met. 38 U.S.C.A. 
§§ 101, 1110, 1131, 5107, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005; however, the notification did 
not comply with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and, more 
importantly, the notice did not comply with the directives 
set forth in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
because the RO did not explain to the appellant what was 
necessary to substantiate a claim of service connection based 
on service in the National Guard with periods of active duty 
for training and/or inactive duty for training. 

The RO provided an additional duty-to- assist letter to the 
appellant in July 2009. These letters advised the appellant 
of the laws regarding degrees of disability and effective 
dates for grants of service connection, included the criteria 
necessary to substantiate a claim of service connection based 
on National Guard Service with periods of active duty for 
training and inactive duty for training and were followed-up 
with an August 2009 supplemental statement of the case. 

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claim file; and the 
appellant has not contended otherwise.  

The appellant was not examined by VA in conjunction with his 
claim of service connection for bilateral foot disability; 
however, no such examination is necessary in this case 
because there is no indication, either by medical evidence or 
the Veteran's own statements, that the claimed disability, if 
any, was incurred in or aggravated by the appellant's ACDUTRA 
or INACDUTRA.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 
2002); 38 C.F.R. § 3.6(a) (2008).  Active military, naval, or 
air service also includes any period of inactive duty 
training (INACDUTRA) duty in which the individual concerned 
was disabled from injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  ACDUTRA includes full time duty 
performed by members of the National Guard of any state or 
the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. § 
3.6(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he has a bilateral foot 
disability, plantar warts, which was incurred in and was 
aggravated by service.  

Treatment records include June 24, 1980 and a September 11, 
1980 reports of medical examinations both of which found no 
abnormalities.  An April 28, 1984 report of medical history 
noted callouses on both feet.  A June 28, 1984 report of 
medical examination diagnosed plantar warts.  While the 
appellant was noted to have callouses and plantar warts 
during his National Guard service, neither was incurred 
during a period of ACDUTRA or INACDUTRA as the only period of 
ACDUTRA or INACDUTRA in 1984 was from July 7 to July 21, 1984 
and not April 28 or June 28, 1984. .  

There is no evidence that any current bilateral foot 
disability was incurred in or aggravated while performing 
ACDUTRA or INACDUTRA.  The preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and 
service connection is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 










ORDER

Entitlement to service connection for bilateral foot 
disability, claimed as plantar warts is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


